Citation Nr: 0501529	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  96-40 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for epicondylitis of 
the right elbow.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for dysthymic disorder 
with insomnia.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epicondylitis of the left elbow.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection hearing 
loss.

7.  Entitlement to an increased rating for residuals of 
lumbar strain, currently evaluated as 10 percent disabling.

8.  Evaluation for bilateral tinea pedis, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to April 1967, 
from January to May 1983, from January to June 1990, and from 
September 1991 to March 1992.

This appeal arises from rating decisions by the Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans' 
Affairs.  In its July 1999 decision, the Board concluded that 
claims for service connection for hypertension, epicondylitis 
of the right elbow, dysthemia with insomnia, and varicose 
veins were not well grounded, did not reopen claims for 
service connection for epicondylitis of the left elbow and 
hearing loss, denied a higher rating for lumbar strain, and 
granted service connection for bilateral tinea pedis.  The 
veteran has since appealed the RO's initial evaluation of 
bilateral tinea pedis.

The veteran appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 order, the Court vacated the Board's decision 
and remanded the claim to the Board for action consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


In a February 2002 decision, the Board again denied the 
veteran's claims.  The veteran appealed to the Court.  In an 
Order dated May 2003, the Court vacated the Board's February 
20002 decision and remanded the matter for readjudication 
consistent with the VCAA.  In November 2003, the claims were 
remanded for further development.  The claims are once again 
on appeal before the Board.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the onset of the veteran's hypertension was during a period 
of active duty service, or that his disability from 
hypertension worsened during a period of active duty service.

2.  The record contains no competent medical evidence that 
the veteran's current disability, if any, from epicondylitis 
of the right elbow is related to any disease or injury he 
incurred during a period of active duty service.

3.  The record contains no competent medical evidence that 
the veteran's varicose veins were incurred or aggravated 
during a period of active duty service.

4.  The record contains no medical evidence that the veteran 
incurred a neuropsychiatric disorder or a sleep disorder 
during any period of active military service nor any evidence 
that the veteran had compensable disability from a psychosis 
within one year of his separation from a period of active 
duty service.

5.  In an April 1995 rating decision which the veteran did 
not appeal, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for hearing loss.

6.  Since the April 1995 rating decision, the veteran has not 
submitted evidence which bears directly and substantially on 
the question of whether he has current disability from 
hearing loss incurred during a period of active duty service.

7.  In an April 1995 rating decision which the veteran did 
not appeal, the RO denied entitlement to service connection 
for epicondylitis of the left elbow.

8.  Since the April 1995 rating decision, the veteran has not 
submitted evidence which bears directly and substantially on 
the question of whether he has current disability from 
epicondylitis of the left elbow that is related to a disease 
or injury he incurred during his active military service.

9.  The veteran's disability from residuals of lumbar strain 
is manifested by mild limitation of motion of the lumbar 
spine, forward flexion limited to between 60 and 70 degrees 
without muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.

10.  The veteran's tinea pedis disability is manifested by 
itching and mild scaling on the feet, over less than 20 
percent of the body.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The veteran is not entitled to service connection for 
epicondylitis of the right elbow.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  The veteran is not entitled to service connection for 
varicose veins.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  The veteran is not entitled to service connection for 
dysthymic disorder with insomnia.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

5.  The RO's April 1995 rating decision, which denied 
entitlement to service connection for left elbow 
epicondylitis and hearing loss, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

6.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for hearing 
loss and epicondylitis of the left elbow.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156 (2001).

7.  The criteria for a rating in excess of 10 percent for 
lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5292, 5295 (prior to and from September 26, 2003).

8.  The criteria for an evaluation in excess of 10 percent 
for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 7806 
(prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Also, 38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 
provide that where a veteran has served 90 days or more 
during a period of war or after December 31, 1946, and 
develops certain chronic diseases to a degree of disability 
of 10 percent or more within one year of separation from such 
service, such diseases shall be presumed to have been 
incurred in service.  The list of such diseases includes 
hypertension, psychosis, and arthritis, and is deemed to 
included sensorineural hearing loss.

"Active service" includes active duty in the Armed Forces, 
periods of "active duty for training" where the veteran was 
disabled from a disease or injury that was incurred in or 
aggravated in the line of duty, and periods of "inactive 
duty training" where the veteran was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101 (21), (22), (23), (24), (2002).

A.  Hypertension

During a periodic examination in December 1989, the veteran 
gave a history of high blood pressure.  He told an examiner 
that he had been taking medication for high blood pressure 
for three years.  His blood pressure was 108/76.  A report of 
emergency room treatment dated in June 1991 shows that his 
blood pressure was 138/92.  During treatment for a head cold 
in July 1991, his blood pressure was 120/80.  In a report of 
medical history dated September 1991, the veteran reported 
high blood pressure.  The veteran sought treatment for an 
upper respiratory infection in November 1991, while on active 
duty.  His blood pressure was then 127/92.  Two days later, 
his blood pressure was 111/77.  During treatment in January 
and February 1992 while on active duty, the veteran's blood 
pressure was 115/83 and 100/80, respectively.

During a May 1996 VA examination, the veteran reported that 
he had been treated for hypertension for eight years.  He was 
currently taking Cardura and Altace with good control.  His 
current complaints were of intermittent postural hypotensive 
changes.  He had no history of cerebrovascular or 
cardiovascular accident.  The examiner reported essential 
hypertension among his diagnoses.  In August 1999, the 
veteran's blood pressure was 149/95.  He received nutritional 
counseling to reduce his weight and the sodium content of his 
diet.

The medical evidence of record shows that the veteran has 
been taking medication for hypertension since at least the 
late 1980's.  The veteran also completed a Persian Gulf 
Registry Code Sheet in which he wrote that the onset date of 
his hypertension was April 1989.  However, the veteran 
testified in March 1998 that he had been taking medication 
for hypertension since 1972.  In addition, the veteran 
testified that he first noticed hypertension while he was in 
the National Guard and employed as a civilian employee at the 
Pine Bluff Arsenal.  There is no medical evidence to show 
that the onset of the disorder was during a period of active 
duty service.  Also, it is not apparent from the record that 
the veteran developed compensable disability from 
hypertension within a year after separation from a period of 
active duty service.  The records showing hypertension 
predate the veteran's active duty service during the periods 
from January to June 1990 and from September 1991 to March 
1992.  Furthermore, the record contains no medical evidence 
or opinion that the veteran's pre-existing hypertension 
worsened during such periods of active duty.  In the absence 
of evidence of in-service incurrence, either directly or 
presumptively, and in the absence of evidence that the 
veteran's hypertension worsened during a period of active 
duty service, the Board concludes that the veteran is not 
entitled to service connection for hypertension.

B.  Right Elbow Disorder

In its June 1996 rating decision, the RO disallowed the claim 
for service connection for epicondylitis of the right elbow 
on the basis that it had been previously denied by a final 
decision and the veteran had not submitted new and material 
evidence to reopen the claim.  However, there had been no 
prior decision on the claim for service connection for 
epicondylitis of the right elbow.  Furthermore, it was 
erroneously stated in the rating decision that service 
medical records do not show any treatment for the right 
elbow.  In fact, treatment notes dated in November 1991, 
while the veteran was on active duty, show that he complained 
of recurring tendonitis in the right elbow, with the most 
recent previous occurrence 18 months before.  The original 
diagnosis had been three years before.  An examiner recorded 
an impression of tennis elbow.  January 1992 treatment 
records show that he complained of "chronic" tendonitis 
pain in his right elbow.  He gave a history of tendonitis in 
the right elbow lasting three years.  An examiner noted 
findings of tenderness in the lateral epicondyle and slight 
crepitus.  The reported diagnosis was tendonitis secondary to 
sprain.

Despite the basis for the RO's denial of the claim, the Board 
finds that the veteran will not be prejudiced by the RO's 
denial of the claim on the basis that new and material 
evidence had not been submitted.  It appears that the RO's 
decision was actually made on the merits of the claim and 
based on a review of the entire record. 

A note in a January 1992 service medical record shows that 
the onset of the veteran's right elbow tendonitis was in 
1989, which is after his active duty in 1983 and before his 
periods of active service in 1990 and thereafter.  Although 
the right elbow tendonitis was described as chronic, there is 
no other documentation of in-service treatment of the 
disorder, either prior to November 1991 or after January 
1992.  Without medical evidence of chronicity, the record 
must show evidence of continuity of symptomatology after the 
veteran's separation from his last period of active service 
to support the claim.  38 C.F.R. § 3.303(b).  The record does 
not demonstrate continuity of symptomatology associated with 
epicondylitis of the right elbow.  In fact, the May 1996 VA 
general medical examination report describes the 
epicondylitis as asymptomatic.  Although X-rays showed 
spurring of the olecranon process, the record contains no 
competent medical evidence or opinion that the right elbow 
disorder is related to any disease or injury sustained during 
active service.  An April 1997 examination of both elbows 
revealed no joint effusion with unremarkable articular 
surfaces and joint spaces.  A July 1998 treatment record 
noted generalized joint pain, with a history of gout and 
arthritis.  In June 1999, the veteran complained of increased 
pain and numbness in both elbows, with decreased grip, during 
the previous six weeks.  He was diagnosed with bilateral 
cubital tunnel syndrome and given elbow splints to be worn at 
night.  A treatment note in September 2000 indicated the 
veteran's gouty arthritis also caused pain in both elbows, 
with the left being worse.

In a Persian Gulf/Agent Orange examination in April 2001, the 
veteran was noted to have degenerative joint disease in the 
elbows and knees from August 1991.  In May 2002, the 
veteran's spouse wrote to the RO, stating that she noticed 
that veteran's elbows began to hurt after he returned from 
service in the Persian Gulf.  In October 2002, the veteran 
underwent a VA examination of the joints.  He complained of 
pain and stiffness in his elbows and other joints, but he had 
no swelling or functional loss.  An examination of the elbows 
revealed tenderness at the lateral epicondylar regions, more 
pronounced on the left, but with a full range of motion.  
However, X-Rays did not show degenerative joint disease.

Without evidence that the veteran or his spouse has the 
expertise to render medical opinions, his implied assertions 
that there is a relationship between the claimed right elbow 
disorder and an injury or disease incurred in service are 
afforded no probative weight.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  With respect to the claim for 
epicondylitis of the right elbow, the Board finds that the 
records lack competent medical evidence of a nexus between 
the veteran's claimed current right elbow disability and any 
disease or injury he incurred during his active duty service.  
Therefore, the Board concludes that the veteran is not 
entitled to service connection for right elbow epicondylitis.

C.  Varicose Veins 

The veteran testified in March 1998 that he had onset of 
varicose veins in his left leg during his active duty service 
in Saudi Arabia.  He stated that he had had varicose veins in 
his left leg since then.  Service medical records dated in 
June 1991, while the veteran was not on active duty, show 
that he complained of a knot in the lateral aspect of his 
left lower extremity, which he had noticed two days before.  
The area was painful only at night.  On examination, the left 
leg appeared to have varicosities.  The area was not 
inflamed.  The examiner supposed that the findings might have 
been from superficial phlebitis several days before.  There 
was no hyperemia or erythema.  There were small nodules on 
the lower lateral and distal fibular line.  The examiner 
recorded an impression of varicosities vs. lipoma.

During a VA skin examination in May 1996, the veteran 
described a swollen spot on his left leg.  On examination, 
there were protuberant varicosities approximately six 
millimeters in diameter, with a boggy mass of varicosities 
involving the left anterior mid pretibial area measuring 
approximately three centimeters in diameter.  The area was 
somewhat tender to palpation.  The examiner reported among 
his impressions varicose veins of the left lower extremity.  
In June 1996, the veteran reported a soft 2.5-centimeter area 
on his leg which he noticed after his service in the Persian 
Gulf.  The area responded to treatment with antibiotic cream.


There is no evidence of varicose veins during active duty, 
other than the veteran's testimony.  Moreover, there is no 
evidence of any problem associated with the veins after 1996.  
Although the veteran is competent to testify as to what he 
experienced, he is not competent to make medical diagnoses.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, there 
is no medical evidence of a nexus between the diagnosed 
varicose veins of the left leg and any disease or injury 
during any period of the veteran's active military service.  
Consequently, the Board concludes that the claim for service 
connection for varicose veins must be denied.

D.  Dysthymic Disorder with Insomnia

Service medical records contain no indication that the 
veteran incurred a neuropsychiatric or a sleep disorder 
during any period of active duty or that he became disabled 
from any such disorder during a period of active duty for 
training.  

Post-service, private medical records indicate that the 
veteran was given a diagnosis of obstructive sleep apnea in 
February 1996.  A continuous positive airway pressure machine 
(CPAP) was prescribed for his treatment.  The earliest dated 
medical records contained in the claims folder which indicate 
that the veteran had a neuropsychiatric disorder are the 
reports of the VA psychiatric and psychological examinations 
dated in May 1996.  During the psychological examination, the 
veteran reported that the onset of his sleep difficulties was 
after his service in Saudi Arabia.  He denied exposure to any 
stressors during his active duty service.  The VA 
psychiatrist reported that no clear-cut psychiatric disorder 
was found in the clinical interview.  After psychological 
testing, the psychiatrist reported a diagnosis of dysthymic 
disorder with insomnia.  In January 1997, the veteran 
testified that a medic told him he had a sleep disorder in 
December 1991, before the veteran left Saudi Arabia.  
However, he hid not receive treatment at that time.  In March 
1998, the veteran testified that he began to have a sleep 
disorder during his service in Saudi Arabia in 1991 and 1992.  
A Persian Gulf/Agent Orange examination dated April 2001 does 
not note insomnia or dysthymic disorder.  Specially, the 
examination report notes the veteran does not have 
depression, anxiety, PTSD, nightmares, or suicidal or 
homicidal ideations.  In October 2002, the veteran underwent 
a VA examination.  He denied any mental problems, including 
anxiety and depression.  He reported that he only slept three 
hours a night, attributing this to sleep apnea and awakening 
during the night.  The examiner did not find any psychiatric 
disorder.  Furthermore, the veteran had a psychological 
examination in conjunction with an advance directive 
consultation.  The examiner did not report any psychological 
problems.

The Board has reviewed the entire record and finds that it 
contains no medical evidence that the veteran incurred a 
neuropsychiatric disorder or a sleep disorder during any 
period of active military service.  Nor is there evidence 
that the veteran had a compensable disability from a 
psychosis within one year of his separation from a period of 
active duty service.  Therefore, the Board concludes that the 
veteran is not entitled to service connection for dysthymic 
disorder with insomnia.

II.  Claims to Reopen

The RO disallowed the veteran's claims of entitlement to 
service connection for hearing loss and a left elbow disorder 
in its April 1995 rating decision.  The veteran did not file 
a notice of disagreement or perfect an appeal of that 
decision.  The decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2003).  The claims can be 
reopened only with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).
  
When presented with a claim to reopen a previously finally 
denied claim, VA must determine if new and material evidence 
has been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  The Board acknowledges 
that the regulation regarding new and material evidence has 
been amended.  38 C.F.R. § 3.156(a) (2003).  The amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The appellant's request to reopen his claim of entitlement to 
service connection for the condition in issue was submitted 
in July 1998 and, therefore, the amended version of the 
regulation does not apply.

The most recent and final denial of these claims was the RO's 
decision dated April 1995.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1995 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed, but only for the 
purpose of reopening the claim.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

A.  Hearing Loss

Under 38 C.F.R. § 3.385 (2004), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 

Initially, the RO denied the veteran's claim for service 
connection for hearing loss in December 1994.  The evidence 
then of record consisted of service medical records, private 
medical treatment records, and reports of VA examinations.

Service medical records include audiometric testing in 
January 1992, with the following pertinent puretone hearing 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
30
40
LEFT
15
15
20
10
30

An examiner noted that the veteran was routinely exposed to 
hazardous noise.

Private clinical treatment records dated in 1992, 1993, and 
early 1994 do not show complaints, diagnoses, or treatment 
for hearing loss.

During a VA audiological examination in October 1994, the 
veteran's puretone hearing thresholds, in decibels for the 
following frequencies, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
25
LEFT
5
10
10
15
25

The veteran had a speech recognition score of 94 percent 
correct in his right ear and 96 percent correct in his left 
ear.  An examiner interpreted such results as indicative of 
normal hearing in both ears.

In denying service connection for hearing loss in the 
December 1994 rating decision, the RO reasoned that the 
veteran's hearing was normal during hearing tests in May 1981 
and December 1989.  Furthermore, the most recent VA hearing 
tests showed normal hearing.

In April 1995, the RO disallowed the veteran's claim for 
service connection for hearing loss on the basis that he had 
not submitted new and material evidence to reopen the claim.  
The evidence then of record consisted of the evidence 
discussed above and some additional private clinical 
treatment notes and a report of a VA orthopedic examination.  
The new evidence was not probative of whether the veteran had 
current hearing loss disability was related to his active 
service.

The evidence received since the April 1995 disallowance of 
the claim consists of reports of VA examinations, reports and 
records associated with sleep studies conducted at a private 
clinic, duplicate copies of service medical records, and the 
transcripts of hearings.

The report of a VA audiology examination in May 1996 shows 
puretone hearing thresholds in decibels, for the following 
frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
10
25
LEFT
5
10
10
10
25

The pure tone threshold average in the right ear was 16.25 
decibels, with speech discrimination ability of 100 percent 
correct, and the pure tone threshold average in the left ear 
was 13.75 decibels, with speech discrimination ability of 98 
percent correct.  An examiner reported that the veteran's 
puretone hearing thresholds were within normal limits in both 
ears.

Other medical records received by the RO since the April 1995 
disallowance of the claim for service connection for hearing 
loss are not probative of whether the veteran has current 
disability from hearing loss which was incurred during his 
active military service or as a result of noise exposure 
during such service.

The veteran testified in March 1998 that when he was 
separated from active duty in 1992 his hearing was tested and 
he was told that he had hearing loss.  He attributed the 
claimed hearing loss to exposure to aircraft noise during his 
service in Saudi Arabia.  He acknowledged that when tested 
more recently, his hearing was normal.  He denied receiving 
any treatment for hearing loss or being told by a doctor that 
he needed hearing aids.

In a Persian Gulf/Agent Orange examination in April 2001, an 
examiner reported the veteran's hearing as "fair."  The 
veteran reported that he had ear, nose, or throat trouble in 
the past.


Most of the evidence received since the April 1995 decision 
is "new" in the sense that it is not merely cumulative of 
evidence in the record and had not been previously considered 
by agency decisionmakers.  However, none of this evidence 
bears directly and substantially on the issue that was the 
basis for the disallowance of the claim, as none of it tends 
to show that the veteran has current disability from hearing 
loss which he incurred during active duty service.  
Therefore, the Board concludes that there is no new and 
material evidence to reopen the claim.

B.  Left Elbow Disorder

The RO denied service connection for a left elbow disorder in 
April 1995.  The veteran did not appeal that decision and it 
became final after one year.  The claim can be reopened only 
with the submission of new and material evidence.

The evidence in the record prior to the April 1995 rating 
decision which denied service connection for tennis elbow 
consisted of service medical records, reports of VA 
examinations, and records of private medical treatment.

Although the veteran was not on active duty at the time, 
service medical records dated in June 1989 indicate that the 
veteran's left elbow was swollen and painful.  Treatment 
notes contain a diagnosis of tennis elbow and lateral 
epicondylitis.  The elbow was treated with an injection.  
During a periodic examination in December 1989, the veteran 
denied a history of swollen or painful joints.  An examiner 
reported that the veteran's upper extremities were clinically 
normal.  Subsequently dated service medical records do not 
show further complaints, diagnoses, or treatment associated 
with the veteran's left elbow.

Records of private medical treatment dated from May 1992 to 
January 1995 contain no indication that the veteran had a 
left elbow disorder.  A report of a VA examination dated in 
March 1994 does not identify a left elbow disorder.  However, 
during a VA examination in March 1995, the veteran reported 
that he injured his left elbow while serving in Honduras in 
1987.  He stated that he was lifting a generator at the time 
of the injury.  His current complaints were of intermittent 
pain in the elbow with all activity and with weather changes.  
On examination, there was tenderness to palpation of the 
lateral epicondyle region.  The elbow had full range of 
motion.  Strength and sensation were intact.  There was no 
edema or deformity.  An X-ray of the left elbow showed 
spurring of the olecranon process of the ulna.  An examiner 
reported a diagnosis of epicondylitis, left elbow.

In denying service connection for a left elbow disorder, the 
RO's rating board reasoned that the veteran incurred the 
elbow disorder prior to his active duty service in 1990, and 
that there was no showing that the disorder was aggravated by 
his subsequent active duty service.

The evidence received by the RO since the April 1995 
disallowance of the claim consists of reports of VA 
examinations, private medical records, and transcripts of the 
veteran's testimony.

During a VA examination in May 1996, the veteran reported 
having pain and swelling in both elbows since 1986.  He told 
the examiner that the left elbow was injected four times and 
the right elbow was injected twice.  On examination, his 
elbows were normal, with full range of motion without 
tenderness.  The pertinent diagnosis was epicondylitis, 
elbows, currently asymptomatic.  Reports of other VA 
examinations conducted in May 1996 do not identify any elbow 
disorder.  Reports of private medical treatment pertain to a 
sleep disorder.

During a June 1996 VA examination, an examiner noted 
tenderness in the veteran's elbows.  There was no edema.  The 
veteran gave a history of joint injections bilaterally.  An 
examiner reported a diagnosis of bilateral elbow tendonitis.

The veteran testified in March 1998 that he was treated with 
injections in both elbows during his active duty service in 
Honduras and Saudi Arabia.  He also asserted that he had had 
injections during a period of active duty for training.

As noted in the above discussion of the right elbow disorder, 
in July 1998, the veteran was diagnosed with generalized 
joint pain, with a history of gout and arthritis.  In June 
1999, the veteran was diagnosed with bilateral cubital tunnel 
syndrome and prescribed elbow splints due to pain and 
numbness in both elbows.  In addition, a treatment note in 
September 2000 indicated the veteran's gouty arthritis also 
caused pain in both elbows, with the left being worse.

The veteran reported degenerative joint disease in the elbows 
and knees from August 1991 during his Persian Gulf/Agent 
Orange examination in April 2001.  An X-Ray taken in 
September 2001 showed a small joint effusion with a possible 
loose body in the left elbow.  In May 2002, the veteran's 
spouse wrote to the RO, stating that she noticed that 
veteran's elbows began to hurt after he returned from service 
in the Persian Gulf.  In October 2002, the veteran underwent 
a VA examination of the joints.  He complained of pain and 
stiffness in his elbows and other joints, but he had no 
swelling or functional loss.  An examination of the elbows 
revealed tenderness at the lateral epicondylar regions, more 
pronounced on the left, but with a full range of motion.  
However, X-Rays did not show degenerative joint disease.

Much of the evidence received since the April 1995 
disallowance of the claim is new.  However, none of such 
evidence bears directly and substantially on the question of 
whether the veteran incurred the left elbow disorder during a 
period of active duty service or whether the elbow disorder 
was aggravated during a period of active duty service.  A 
thorough review of the evidence submitted since the April 
1995 disallowance of the claim for service connection for a 
left elbow disorder yields no indication that the veteran 
injured his left elbow during a period of active duty 
service.  As there is no evidence which is both new and 
material, the claim is not reopened.

III.  Increased Rating for Lumbar Strain

The veteran asserts that an increased rating is warranted for 
his lumbar strain. The Board notes that in June 1994, the RO 
granted service connection and assigned 10 percent rating for 
lumbar strain.  In October 1996, the veteran requested a 
reevaluation of his back condition.  The rating was continued 
at 10 percent in February 1997.  The veteran filed a notice 
of disagreement with this decision and subsequently perfected 
his appeal.  Thus, the issue on appeal is whether the veteran 
is entitled to a rating greater than 10 percent for his 
lumbar strain.

Service medical records dated in April 1992 indicated that 
the veteran injured his back in the line of duty during a 
period of active duty for training.  During a VA examination 
in March 1994, he reported having intermittent back pain 
without radiation ever since the incident.  He had increased 
pain with all activities and with weather changes.  He denied 
symptoms of numbness, weakness, and bowel or bladder 
dysfunction.  Objective findings included slight tenderness 
at the third through fifth lumbar vertebrae in the midline as 
well as in the parapineal musculature.  No spasm was 
palpable.  Forward flexion was 70 degrees.  Backward 
extension was 20 degrees.  Lateral flexion and rotation were 
30 degrees.  The reported diagnosis was residuals of lumbar 
strain.

In September 1996, the veteran asked to be reevaluated for 
his back condition at the VAMC.  He reported not being able 
to stand from a sitting position.  The veteran underwent a VA 
examination in November 1996.  He told the examiner that he 
had three episodes of severe back pain in 1996, with each 
episode lasting approximately four days.  During these 
episodes, the veteran was unable to work at his restaurant.  
The veteran also reported having pain in his lower back, 
radiating into his left leg, nearly every week.   The 
examiner's findings indicated that the veteran had mild 
lordosis in a standing position.  He had forward flexion to 
70 degrees, backward extension to 25 degrees, lateral flexion 
to 30 degrees, and rotation to 25 degrees.  The examiner 
reported a normal curvature of the spine and normal disc 
spaces on X-Ray.

In March 1998, the veteran testified that he continued to 
have flare-ups of back pain.  The veteran explained that he 
wore a back brace and had to take a couple days of bed rest 
every three months due to pain.  He also reported that this 
back condition was worsening and he spent less time walking 
or standing to avoid the pain.  In December 1998, the veteran 
sought VA treatment a flare-up of lower back pain.  There 
were no radiation, bladder, or bowel problems.  The doctor 
prescribed medication, moist heat, and bed rest for three 
days. 

During his Persian Gulf/Agent Orange examination in April 
2001, the veteran did not note recurrent back pain as a 
current condition.  An examiner reported decreased left upper 
extremity sensation, but noted that the veteran's EMG showed 
normal results and there was no radiculopathy.  Spine X-Rays 
in September 2001 showed normal alignment of the vertebral 
bodies, normal vertebral and disc height, and normal 
sacroiliac joints.  In November 2002, the veteran underwent a 
VA neurological examination for headaches.  There were no 
abnormalities found.

In June 2002, the veteran requested a note from his VA doctor 
excusing him from work for a few days due to pain in his 
neck, back, and elbows.  In October 2002, the veteran 
underwent VA joint examination.  He reported intermittent 
pain and stiffness in his neck and lower back, not 
exacerbated with any activity.  The veteran's lumbar spine 
was tender to palpation at the L3-L5 level midline.  Forward 
flexion was 60 degrees, backward extension was 10 degrees, 
lateral flexion was 20 degrees, and rotation was 30 degrees.  
X-Rays revealed minimal spurring.  In March 2004, the veteran 
complained of muscle spasms and tightening in the lower back.  
The fingers of his left hand felt numb.

Finally, in June 2004, the veteran underwent another VA 
examination of the spine.  The examiner reviewed the 
veteran's claims file.  He reported that the veteran took 
non-prescription painkillers for his back condition.  The 
pain sometimes radiated into his legs, but with no tingling 
and weakness.  During the preceding year, the veteran had one 
episode of back pain during which a physician ordered him to 
get back rest for three days.  On examination, the veteran's 
back flexion was 80 degrees and painful from 70 to 80 
degrees.  He had extension without pain to 20 degrees.  
Flexion to the right was approximately 30 degrees and painful 
at the arch into the left.  The veteran could twist to the 
left 70 degrees and to the right 50 degrees, both with pain.  
Sensation, reflexes, and muscle strength were intact.  There 
was tenderness in the L4-L5 region.  The examiner felt there 
might be some degenerative arthritis there, but no 
degenerative disc disease.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Prior to September 26, 2003, lumbar strain was rated under 
Diagnostic Code 5295 which provided a 10 percent disability 
evaluation when there was characteristic pain on motion.  A 
20 percent evaluation required muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  Prior to September 26, 2003 
limitation of motion of the lumbar segment of the spine was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
provided for a 10 percent rating when there was slight 
limitation of motion and 20 percent when there was moderate 
limitation.  The veteran was assigned a 10 percent rating for 
his disability from January 1994.  From that time the veteran 
made a claim for an increased evaluation until the present, 
he complained of intermittent back pain with only occasional 
episodes of severe pain.  Therefore, his disability was not 
more than slight and did not warrant a rating greater that 10 
percent even when functional impairment was factored into the 
rating as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board has reviewed the entire record and finds no 
evidence that would support the grant of a rating in excess 
of 10 percent for the veteran's lumbar strain under 
Diagnostic Code 5295.  The veteran has never had muscle 
spasms noted on extreme forward bending, and no loss of 
lateral motion in the standing position.  In fact, the 
veteran only complained of spasms once, in March 2004, and 
this was not associated with bending forward.  There was no 
listing of the whole spine to the opposite side, marked 
limitation of forward bending, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of the 
joint spaces, or some of the above with abnormal mobility on 
forced motion

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including degenerative arthritis of the spine under 
Diagnostic Code 5242. See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (effective Sept. 26, 2003).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  


Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

Thus, under the General Rating Formula for Diseases and 
Injuries of the Spine, the evaluation on the basis of 
limitation of motion is for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. This clearly implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Thus, the 
new regulations account for the veteran's functional 
limitations attributable to pain.

Although the veteran has had forward flexion limited to 60 
degrees in June 2002, all other examinations show forward 
flexion of at least 70 degrees.  Furthermore, there has never 
been medical evidence to suggest the veteran's combined range 
of motion of the thoracolumbar spine was less than 120 
degrees.  Therefore, the veteran's disability does not 
warrant a rating in excess of 10 percent under the new 
regulations.

The record contains no indication that the veteran had 
degenerative disc disease which might warrant application of 
the former Diagnostic Code 5293.  Also, the evidence does not 
show intervertebral disc syndrome in order to apply current 
Diagnostic Code 5243 or the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  X-rays taken 
in November 1996 showed normal curvature of the lumbar spine.  
The disc spaces appeared normal.  Although the veteran 
complained of having radicular pain in his left leg, straight 
leg raising caused pain only in the back at 60 degrees on the 
right.  There was no weakness or loss of sensation.  The 
diagnosis was lumbar spine strain.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.

As discussed above, the limitation of spine motion has been 
taken into account in the assignment of a 10 percent rating 
under Diagnostic Code 5295.  The other factors listed in 
38 C.F.R. § 4.45 are not shown in the medical records.  For 
example, they do not show the presence of swelling, 
deformity, atrophy of disuse, instability of station, or 
disturbance of locomotion.  

The Board has also considered 38 C.F.R. §  4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluations.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  The veteran's 
low back disability, as discussed above, does not approximate 
the criteria for the next higher evaluation of 20 percent 
under both the old and new regulations.  

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  The 
veteran been able to work throughout his disability, with the 
exception of a few days of rest 1-3 times per year.  There is 
nothing to suggest that his back disability has caused any 
interference with employment above and beyond that 
contemplated by the current rating, which, it is emphasized, 
contemplates significant industrial impairment.

IV. Evaluation of Tinea Pedis

The veteran asserts that a higher initial rating is warranted 
for his tinea pedis. The Board notes that in July 1999, 
following the Board's July 1999 decision granting service 
connection for bilateral tinea pedis, the RO assigned 10 
percent rating for tinea pedis, effective from March 1996.  
The veteran subsequently perfected his appeal from this 
decision.  Thus, the issue on appeal is whether the veteran 
is entitled to a rating greater than 10 percent for his tinea 
pedis.

The veteran's service records show that in May 1981, January 
1986, and December 1989, reports of medical history indicate 
that the veteran had athlete's foot.  However, he was not on 
active duty at those times.  In December 1991, a clinical 
note indicated that the veteran had athlete's foot off and on 
for years.

In May 1996, the veteran underwent a VA examination.  The 
examiner described the veteran's condition as having a 
moccasin distribution of scale with opacification, yellowing, 
and hyperkeratosis of all the toe nails as well as maceration 
between the toes.  He was diagnosed with chronic tinea pedis.  
The examiner noted that the veteran's condition would respond 
well to a combination of oral and topical antifungals.  

In March 1998, the veteran testified that he began to get 
irritated, sore feet while on active duty and that the 
problem continued to come and go through the present.  While 
on active duty, the veteran was treated with foot powder.  
The veteran also testified that he currently used a topical 
cream prescribed at the VAMC.  


In October 1999, the veteran underwent another VA 
examination.  He complained of pruritis, scaling, and a foul 
odor from the feet.  The examiner observed extensive 
maceration between the toes of both feet as well as thickened 
toenails.  He noted that the veteran had been prescribed 
various creams throughout the years, but they offered only 
minimal relief.  The examiner also explained that the 
veteran's condition was common with patients whose toes are 
close together, like the veteran's.  Also, the examiner 
warned that such a condition could lead to secondary 
bacterial infections if not treated.

In May 2000, the veteran underwent a VA examination in which 
the examiner again noted that the veteran's toes were close 
together, making his fungal infection difficult to treat.  He 
reported that the veteran had been treated with various 
topical antifungal agents and told to soak his feet in 
Betadine.  However, he continued to have uncomfortable 
itching, mild scaling on the bottom of his feet, and minimal 
erythema.  The examiner suggested that the veteran continue 
treatment with antifungal cream and vinegar soaks.  In May 
2001, the veteran sought treatment at the VAMC, complaining 
that his feet hurt, itched, and smelled.  The doctor noted 
that the spaces between the veteran's toes were "quite 
macerated" and he had a bunion with lateral deviation of the 
great toe.  In a June 2002 VA examination, the veteran 
complained that his toenails fall off.  However, the examiner 
found only minimal scaling on the bottoms of the veteran's 
feet and between his toes.  She concluded that the veteran's 
tinea pedis was mild, even without aggressive treatment.  In 
October 2002, the same examiner reported tinea pedis with 
mixed toe web infection and onychodystrophy, mild in 
severity.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  The Board must also consider 
whether a "staged" rating is appropriate in this case.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  

The RO rated the veteran's service-connected disability by 
analogy to dermatitis or eczema as under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The Board notes that VA has amended 
the rating criteria concerning the skin to ensure that it 
uses current medical terminology and unambiguous criteria.  
These revisions became effective August 30, 2002.  See 67 
Fed. Reg. 49590, July 31, 2002.  Where amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from the effective date of the 
new criteria under both the old criteria in the VA Schedule 
for Rating Disabilities (Rating Schedule) and the current 
regulations.

Under the rating criteria in effect prior to August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7806 provided for a 10 
percent evaluation for eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation was warranted for exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent evaluation is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant. 38 
C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

The rating criteria in effect since August 30, 2002 provides 
for a 10 percent evaluation for dermatitis or eczema over at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted for a condition affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation is warranted for dermatitis 
or eczema, more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective from August 30, 2002).

A review of the medical records from March 2000 through the 
present demonstrates that the veteran's service-connected 
tinea pedis has only effected his feet.  He has never 
required corticosteroids or immunosuppressive drugs to treat 
his condition.  Furthermore, the veteran's condition affects 
less than 20 percent of his entire body area.  The veteran's 
tinea pedis has never produced extensive lesions, marked 
disfigurement, or constant itching.  Thus, under Diagnostic 
Code 7806, both before and after August 30, 2002, the 
veteran's condition does not warrant a rating in excess of 10 
percent disabling.

Nor is there a possibility for a staged rating, as the 
veteran's condition has never warranted a higher disability 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved in his favor.  

V. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the Court's 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The law also included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA was 
implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

The Board finds that no further action is required pursuant 
to the VCAA.  First, VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  Due to the lengthy 
process of this appeal, the appellant has been notified on 
several occasions of the specific reasons why his claims have 
been denied, e.g., in the RO's decisions that were appealed, 
in the statement of the case and supplements thereto, and in 
the Board's decisions in 1999 and 2002.  Finally, the veteran 
received VCAA notices in January and February 2004, also 
indicating what evidence was necessary to establish his 
claims.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the RO decisions, the 
Board's letters, and SOCs sent to the appellant notified him 
of the information and evidence needed to substantiate the 
claims and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notices in January and February 2004, as well as the 
July 2004 supplemental statements of the case containing the 
text of 38 C.F.R. § 3.159, also informed the veteran what 
evidence or information he should provide to VA, and what 
evidence VA would be responsible to obtain to assist him in 
developing evidence to support his claim.

In addition, the CAVC's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)  held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Concerning the timing of the Section 5103(a) notice, the 
Board acknowledges that the 2004 letters were sent to the 
veteran after the RO's decisions that are the bases for this 
appeal.  In this case, however, these unfavorable RO 
decisions were already decided - and appealed -- by the time 
the VCAA was enacted.  The Court acknowledged in Pelegrini at 
120 that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  

In this case, the veteran was told in his most recent VCAA 
notice, "If there is any other evidence or information you 
think will support your claim, please let us know."  The 
RO's decisions, SOCs, and VCAA notices clearly comply with 
the section 5103 content requirements, to include 38 C.F.R. § 
3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  The veteran was also afforded VA examinations 
for the disabilities at issue.  Therefore, a remand for 
another examination is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.




ORDER

Service connection for hypertension, a right elbow disorder, 
varicose veins, and dysthymic disorder with insomnia is 
denied.

The claims for service connection for epicondylitis of the 
left elbow and hearing loss are not reopened.

An increased rating for residuals of lumbar strain and 
bilateral tinea pedis is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


